Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 7 is indefinite in reciting “a third VFET” having “a third channel region” because independent claim 1, on which claim 7 directly depends, does not recite a second VFET having a second channel region.  Claims 8 and 9 depend on claim 7 and are thus similarly rejected.  Claim 7 should apparently depend on claim 6 (which recites a second VFET with a second channel region).

Claims 1-3, 5, 10, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,005,271 (Hshieh).
As to independent claim 1, Hshieh discloses an integrated circuit device (see the entire patent, including the Figs. 7-9 disclosure) comprising: a vertical field-effect transistor (VFET) comprising:  a bottom source/drain 86/88 region in a substrate 72; a channel region 84 on the bottom source/drain region, wherein the channel region comprises a cross-shaped upper surface; a top source/drain region 82 on the channel region; and a gate structure 76/78 on a side of the channel region.
As to dependent claim 2, Hshieh’s gate structure 76/78 comprises a gate electrode 76, and the gate electrode encloses the channel region 84.
As to dependent claim 3, Hshieh’s top source/drain region 82 comprises a cross-shaped upper surface and vertically overlaps the cross-shaped upper surface of the channel region 86.
As to dependent claim 5, the cross-shaped upper surface of Hshieh’s channel region can comprise first and second cross-shaped portions (Fig. 18 disclosure).
As to independent claim 10, Hshieh discloses an integrated circuit device (see the entire patent, including the Figs. 7-9 disclosure) comprising: a vertical field-effect transistor (VFET) comprising:  a bottom source/drain region 86/88 in a substrate 72; a channel region 84 on the substrate, wherein the channel region comprises a core portion, a first pair of protruding portions, and a second pair of protruding portions, wherein the first pair of protruding portions protrude toward respective opposite directions from the core portion along a first horizontal direction, and the second pair of protruding portions protrude toward respective opposite directions from the core portion along a second horizontal direction, and wherein the first horizontal direction and the second horizontal direction are parallel to an upper surface of the substrate and are different from each other; a top source/drain region 82 on the channel region, wherein the channel region is between the bottom source/drain region and the top source/drain region; and a gate structure 76/78 on a side of the channel region.
As to dependent claim 14, Hshieh’s gate structure 76/78 comprises a gate electrode 76, and the gate electrode encloses the channel region 84.
As to independent claim 17, Hshieh discloses an integrated circuit device (see the entire patent, including the Figs. 7-9 disclosure) comprising:  a vertical field-effect transistor (VFET) comprising:  a bottom source/drain region 86/88 in a substrate 72; a channel region 84 on the bottom source/drain region; a top source/drain region 82 on the channel region, wherein the top source/drain region comprises a cross-shaped upper 
As to dependent claim 19, Hshieh’s channel region 84 comprises a cross-shaped upper surface, and wherein the cross-shaped upper surface of the top source/drain region 82 vertically overlaps the cross-shaped upper surface of the channel region.
As to dependent claim 20, Hshieh’s gate structure 76/78 comprises a gate electrode 76, and the gate electrode encloses the channel region 84.

Claims 4, 6, 11-13, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814